                                          Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE BOARD OF TRUSTEES, et al.,                    Case No. 20-cv-07425-JSC
                                                       Plaintiffs,
                                   8
                                                                                           PRETRIAL ORDER FOR A BENCH
                                                 v.                                        TRIAL
                                   9

                                  10     KINGSBOROUGH ATLAS TREE
                                         SURGERY, INC.,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Following the Case Management Conference held on January 21, 2021, IT IS ORDERED

                                  14   THAT:

                                  15      I.      CASE MANAGEMENT SCHEDULE

                                  16              Deadline to Move to Amend Pleadings:                 April 30, 2021

                                  17              Fact Discovery Cut-Off:                              November 1, 2021

                                  18              Expert Witness Disclosures:                          December 17, 2021

                                  19              Rebuttal Expert Witness Disclosures:                 January 24, 2022

                                  20              Expert Discovery Cut-Off:                            March 11, 2022

                                  21              Deadline to File Dispositive Motions:                April 26, 2022

                                  22              The parties are referred to the Northern District of California’s Alternative Dispute

                                  23   Resolution program for mediation to occur by July 30, 2021. A further Case Management

                                  24   Conference is scheduled for September 9, 2021 at 1:30 p.m. in Courtroom E, 450 Golden Gate

                                  25   Ave., San Francisco, CA. An updated Joint Case Management Conference Statement is due

                                  26   September 2, 2021.

                                  27

                                  28
                                          Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 2 of 7




                                   1      II.         TRIAL DATE

                                   2             A.     A bench trial shall begin on December 5, 2022, at 8:30 a.m., in Courtroom E, 15th

                                   3   Floor, U.S. District Court, 450 Golden Gate Avenue, San Francisco, California.

                                   4             B.     The length of the trial will not exceed 10 days.

                                   5      III.        PRETRIAL CONFERENCE

                                   6             A Final Pretrial Conference shall be held on November 10, 2022, at 2:00 p.m., in

                                   7   Courtroom E, 15th Floor, Federal Building, 450 Golden Gate Avenue, San Francisco. Lead trial

                                   8   counsel shall attend the Conference.
                                          IV.         TRIAL PROCEDURES
                                   9
                                                 A.     Counsel shall not prepare a Joint Pretrial Conference Statement. Instead, twenty
                                  10
                                       (20) calendar days in advance of the Final Pretrial Conference, please do the following:
                                  11
                                                        1. In lieu of preparing a Joint Pretrial Conference Statement, the parties shall meet
                                  12
Northern District of California
 United States District Court




                                                           and confer telephonically or in person to prepare and file a jointly signed,
                                  13
                                                           Proposed Final Pretrial Order that contains: (a) a brief description of the
                                  14
                                                           substance of claims and defenses which remain to be decided; (b) a statement of
                                  15
                                                           all relief sought; (c) all stipulated facts; (d) a list of all factual issues that remain
                                  16
                                                           to be tried and organized by counts; (e) a joint exhibit list in numerical order,
                                  17
                                                           including a brief description of the exhibit and Bates numbers, a blank column
                                  18
                                                           for when it will be offered into evidence, a blank column for when it may be
                                  19
                                                           received into evidence, and a blank column for any limitations on its use; and
                                  20                       (f) each party’s separate witness list for its case-in-chief witnesses (including
                                  21                       those appearing by deposition) providing, for all such witnesses other than an
                                  22                       individual plaintiff and an individual defendant, a short statement of the
                                  23                       substance of his/her testimony and, separately, what, if any, non-cumulative
                                  24                       testimony the witness will offer. If non-cumulative testimony is not spelled
                                  25                       out, the Court will presume the witness is cumulative. For each witness, state
                                  26                       an hour/minute time estimate for the direct examination (only). Items (e) and

                                  27                       (f) should be appendices to the proposed order. The objective is to convert the

                                  28
                                                                                            2
                                           Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 3 of 7




                                   1                      proposed order to a final order with the benefit of any discussion at the Final

                                   2                      Pretrial Conference.

                                   3                  2. File each side’s proposed Findings of Fact and Conclusions of Law;

                                   4                  3. File each side’s Trial Brief;

                                   5                  4. Serve Motions in Limine. At least twenty (20) calendar days before the pretrial
                                                          conference, the moving party shall serve, but not file, motions in limine. At
                                   6
                                                          least ten (10) calendar days before the conference, the responding party shall
                                   7
                                                          serve the opposition. There will be no reply. When the oppositions are received,
                                   8
                                                          the moving party should collate the motion and the opposition, together, back-
                                   9
                                                          to-back, and then file the paired sets at least seven (7) calendar days before the
                                  10
                                                          conference. Each motion should be presented in a separate memorandum and
                                  11
                                                          properly identified, for example, “Plaintiff’s Motion in Limine No. 1 to
                                  12
Northern District of California




                                                          Exclude . . . .” Each party is limited to bringing five motions in limine. The
 United States District Court




                                  13
                                                          parties are encouraged to stipulate where possible, for example, as to the
                                  14
                                                          exclusion of witnesses from the courtroom. Each motion should address a
                                  15
                                                          single, separate topic, and contain no more than seven pages of briefing per
                                  16
                                                          side.
                                  17          B.      Not less than seven (7) days before the Pretrial Conference, counsel and/or the
                                  18   parties shall file and serve any objections to exhibits. Exhibits and witnesses not included in the
                                  19   proposed Joint Pretrial Order pursuant to Paragraph IV.A.1. above may not be used in a party’s
                                  20   case-in-chief and may not be used during cross examination of the other side’s case- in-chief
                                  21   (other than for impeachment). Defense witnesses are considered case-in-chief witnesses, not
                                  22   “rebuttal” witnesses. Objections to exhibits not raised pursuant to Paragraph IV.A.2 are waived.
                                  23           C.     Two (2) Chambers’ copies of all of the aforementioned documents shall be hand-

                                  24   delivered to Chambers at the time of filing. The Joint Proposed Final Pretrial Order and Proposed

                                  25   Findings of Fact and Conclusions of Law shall be submitted via e-mail as attachments, in

                                  26   MSWord format, to JSCPO@cand.uscourts.gov. Hard copies must be provided as well. All hard-

                                  27   copy submissions should be three-hole punched.

                                  28
                                                                                         3
                                            Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 4 of 7




                                   1            D.     At the Final Pretrial Conference, the above submissions shall be considered and, as

                                   2   needed, argued.

                                   3                                     PRETRIAL ARRANGEMENTS

                                   4           A.      Should a daily transcript and/or real-time reporting be desired, the parties shall

                                   5   make arrangements with Rick Duvall, Supervisor of the Court Reporting Services, at
                                       (415) 522-2079, at least ten (10) calendar days prior to the trial date.
                                   6
                                               B.      During trial, counsel may wish to use overhead projectors, laser-disk/computer
                                   7
                                       graphics, poster blow-ups, models, or specimens of devices. Equipment should be shared by all
                                   8
                                       counsel to the maximum extent possible. The Court provides no equipment other than an easel.
                                   9
                                       The United States Marshal requires a court order to allow equipment into the courthouse. For
                                  10
                                       electronic equipment, parties should be prepared to maintain the equipment or have a technician
                                  11
                                       handy at all times. The parties shall tape extension cords to the carpet for safety. The parties may
                                  12
Northern District of California




                                       work with the deputy clerk, Ada Means (415-522-2015), on all courtroom-layout issues.
 United States District Court




                                  13
                                                                                   SCHEDULING
                                  14
                                               A.      Trial will be conducted from 8:30 a.m. to 2:30 p.m. (or slightly longer to finish a
                                  15
                                       witness) with one fifteen-minute break and one forty-five (45) minute lunch break, Monday
                                  16
                                       through Friday, excluding holidays.
                                  17
                                                                            OPENING STATEMENTS
                                  18
                                               A.      If openings are permitted, each side will have a predetermined time limit for its
                                  19
                                       opening statement (usually no more than 45 minutes per side). Counsel should meet and confer to
                                  20
                                       exchange any visuals, graphics or exhibits to be used in the opening statements, allowing for time
                                  21   to work out objections and any reasonable revisions.
                                  22                                                WITNESSES
                                  23           A.      At the close of each trial day, all counsel shall exchange a list of witnesses for the
                                  24   next two full court days and the exhibits that will be used during direct examination (other than for
                                  25   impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall
                                  26   provide any objections to such exhibits and shall provide a list of all exhibits to be used with the
                                  27   same witness on cross-examination (other than for impeachment). The first notice shall be
                                  28   exchanged prior to the first day of trial. All such notice should be provided in writing.
                                                                                           4
                                           Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 5 of 7




                                   1          B.      The parties shall have all upcoming witnesses on the same day available in the

                                   2   courthouse and ready to testify. Failure to have the next witness ready or to be prepared to

                                   3   proceed with the evidence will usually be deemed to constitute resting. If counsel plans to read in

                                   4   a transcript of a deposition, counsel must have a deposition prepared and vetted early on to read

                                   5   into the record.
                                              C.      On the first day of trial, counsel shall bring the original and clean copies of any
                                   6
                                       deposition(s) intended to be used during the course of the trial. Any corrections must be readily
                                   7
                                       available. If counsel need to use the deposition during a witness examination, they shall provide
                                   8
                                       the Court with a copy with any corrections at the outset of the examination.
                                   9
                                              D.      In lieu of direct testimony, the Court will consider receiving “prepared direct”
                                  10
                                       testimony in the form of declarations. When the witness is presented, the proponent must verbally
                                  11
                                       summarize the direct. Live cross-examination and redirect shall then occur. The parties may also
                                  12
Northern District of California




                                       agree to submit the entire testimony of a witness via written testimony.
 United States District Court




                                  13
                                                                                    EXHIBITS
                                  14
                                              A.      Prior to the final pretrial conference, counsel must meet and confer in person to
                                  15
                                       consider all exhibit numbers and objections and to eliminate duplicate exhibits and confusion over
                                  16
                                       the precise exhibit.
                                  17
                                              B.      Use numbers only, not letters, for exhibits, preferably the same numbers as were
                                  18   used in depositions. Blocks of numbers should be assigned to fit the need of the case (e.g.,
                                  19   Plaintiff has 1 to 100, Defendant A has 101 to 200, Defendant B has 201 to 300, etc.). A single
                                  20   exhibit should be marked only once, just as it should have been marked only once in discovery
                                  21   pursuant to this Court’s discovery guidelines). If the plaintiff has marked an exhibit, then the
                                  22   defendant should not re-mark the exact document with another number. Different versions of the
                                  23   same document, e.g., a copy with additional handwriting, must be treated as different exhibits with
                                  24   different numbers. To avoid any party claiming “ownership” of an exhibit, all exhibits shall be

                                  25   marked and referred to as “Trial Exhibit No. _____,” not as “Plaintiff’s Exhibit” or “Defendant’s

                                  26   Exhibit.” If an exhibit number differs from that used in a deposition transcript, then the latter

                                  27   transcript must be conformed to the new trial number, if and when the deposition testimony is

                                  28   used (so as to avoid confusion over exhibit numbers). There should be no competing versions of

                                                                                         5
                                           Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 6 of 7




                                   1   the same exhibit number; any discrepancies must be brought to the Court’s attention promptly.

                                   2   The exhibit tag shall be in the following form:

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                    TRIAL EXHIBIT 100
                                   8
                                                                        Case No. ________________
                                   9

                                  10
                                                                        Date Entered _____________
                                  11

                                  12                                    By______________________
Northern District of California
 United States District Court




                                                                        Deputy Clerk
                                  13

                                  14

                                  15
                                                    Place the tag on or near the lower right-hand corner or, if a photograph, on the back.
                                  16
                                       Counsel should fill in the tag but leave the last two spaces blank. The parties must jointly prepare
                                  17
                                       a single set of all trial exhibits that will be the official record set to be used with the witnesses and
                                  18
                                       on appeal. Each exhibit must be tagged, three-hole-punched, separated with a label divider
                                  19
                                       identifying the exhibit number, and placed in 3-ring binders. Spine labels should indicate the
                                  20
                                       numbers of the exhibits that are in the binders. Each set of exhibit binders should be marked as
                                  21
                                       “Original”. Deposit the exhibits with the deputy clerk ten (10) days before the Pretrial
                                  22
                                       Conference.
                                  23           C.      Counsel must consult with each other and with the deputy clerk at the end of each
                                  24   trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If
                                  25   there are any differences, counsel should bring them promptly to the Court’s attention.
                                  26           D.      In addition to the official record exhibits, three (3), joint sets of bench binders
                                  27   containing a copy of the exhibits must be provided to the Court ten (10) days before the Pretrial
                                  28   Conference, and should be marked as “Chambers Copies”. Each exhibit must be separated with a
                                                                                           6
                                           Case 3:20-cv-07425-JSC Document 16 Filed 01/21/21 Page 7 of 7




                                   1   label divider identifying the exhibit number. (An exhibit tag is unnecessary for the bench set.)

                                   2   Spine labels should indicate the numbers of the exhibits in the binders.

                                   3          E.      Before the closing arguments, counsel must confer with the deputy clerk to make

                                   4   sure the exhibits in evidence are in good order. Counsel may, but are not required to, jointly

                                   5   provide a revised list of all exhibits actually in evidence (and no others) stating the exhibit number
                                       and a brief, non-argumentative description (e.g., letter from A. B. Case to D. E. Frank, dated
                                   6
                                       August 17, 1999).
                                   7
                                                                                  TIME LIMITS
                                   8
                                              A.      In certain cases, the Court will set fixed time limits at the final pretrial conference.
                                   9
                                       All of your examination time (whether direct, cross, re-direct or re-cross) for all witnesses and side
                                  10
                                       bar conference time must fit within your time limit and you may allocate it as you wish. Opening
                                  11
                                       and closing time limits shall be considered separately.
                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: January 21, 2021
                                  14

                                  15

                                  16                                                                  JACQUELINE SCOTT CORLEY
                                                                                                      United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          7
